HAMILTON, Circuit Judge,
dissenting:
Without pause or demonstrated concern for the devastating consequences of its actions, the majority emasculates a venerable institution by jettisoning 150 years of impeccable tradition and distinguished service. Because the mandatory preliminary remedy imposed by the majority of this court is devoid of any showing of irreparable harm to Faulkner or a strong likelihood that Faulkner will succeed on the merits, decimates the status quo without first affording The Citadel an opportunity to justify its all-male admissions policy in a trial on the merits, frustrates the State of South Carolina’s sovereign power by stripping its right to select and implement its own remedy upon the establishment of a constitutional violation, and conflicts with admonitions of the Supreme Court and this Circuit, I am constrained to dissent.
I
To place this case in proper perspective, it is helpful to start with a discussion of the district court’s findings resulting in its decision to issue the mandatory preliminary injunction. The district court began its analysis by finding that a denial of Faulkner’s request for preliminary relief would irreparably harm her. In reaching this conclusion, the district court opined:
I think it’s unfair to the plaintiff and an improper solution to the irreparable harm issue to consider only the extent to which her admission to the day program will diminish the harm suffered by her as a result of the denial of her constitutional right. I believe that she has been denied that constitutional right by not being admitted to The Citadel.
(J.A. 85). Thus, although the district court considered the preliminary relief “meager and ... inadequate,” and recognized that the relief requested would not remedy the alleged equal protection violation, the district court nevertheless found that Faulkner would be irreparably harmed by the continued violation of her constitutional rights unless some form of preliminary relief was imposed. (J.A. 85, 87).
The district court then concluded, without providing any findings, that the mandatory preliminary injunction would not harm The Citadel. (J.A. 87). The district court next addressed Faulkner’s likelihood of success on the merits. Remarkably, without regard to any proof proffered by The Citadel or the recognized pedagogical benefits of single-gender education, the district court found that our decision in United States v. Commonwealth of Virginia, 976 F.2d 890 (4th Cir.1992) (VMI) compelled a conclusion that The Citadel’s all-male admissions policy ipso facto violated Faulkner’s equal protection rights. Believing the balance of harms weighed in Faulkner’s favor and that she had a strong probability of establishing an equal protection violation, the district court concluded that Faulkner was entitled to a mandatory preliminary injunction requiring her admittance to day classes at The Citadel. The district court reasoned “[cjlearly her irreparable harm caused by the denial of her constitutional rights will be diminished by the granting of that motion.” (J.A. 87).
II
Any analysis of the appropriateness for a preliminary injunction must begin with the *235admonition that “the grant of interim relief [is] an extraordinary remedy involving the exercise of a very far-reaching power, which is to be applied only in the limited circumstances which clearly demand it.” Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 811 (4th Cir.1991) (quotation omitted). In Blackwelder Furn. Co. v. Seilig Mfg. Co., 550 F.2d 189, 194-97 (4th Cir.1977) and Direx Israel, 952 F.2d at 812, we outlined the precise analytical framework which courts must employ in determining whether to grant preliminary relief. First, the party requesting preliminary relief must make a “clear showing” that she will suffer irreparable harm if the court denies her request. Direx Israel, 952 F.2d at 812-13. A failure to establish irreparable harm “is by itself a sufficient ground upon which to deny a preliminary injunction.” Gelco Corp. v. Conniston Partners, 811 F.2d 414, 418 (8th Cir.1987). Second, if that party establishes irreparable harm, “the next step then for the court to take is to balance the likelihood of irreparable harm to the plaintiff [from the failure to grant interim relief] against the likelihood of harm to the defendant [from the grant of such relief].” Direx Israel, 952 F.2d at 812 (inner quotations omitted).
Third, if the balance tips decidedly in favor of the party requesting preliminary relief, “a preliminary injunction will be granted if the plaintiff has raised questions going to the merits so serious, substantial, difficult and doubtful, as to make them fair ground for litigation and thus more deliberate investigation.” Id. at 813. However, “[i]f the balance does not tip decidedly, there must be ‘a strong probability of success on the merits.’ ” Id. (quoting Frisch's Restaurant, Inc. v. Shoney’s, Inc., 759 F.2d 1261, 1270 (6th Cir.1985)). Fourth, the court must evaluate whether the public interest favors granting preliminary relief.
On appeal, we review the lower court’s decision to grant or deny preliminary relief under the abuse of discretion standard. In undertaking this review, however, Congress did not intend “appellate courts to be mere rubber-stamps save for the rare cases when a district judge has misunderstood the law or transcended the bounds of reason.” Roland Machinery Co. v. Dresser Indus., 749 F.2d 380, 389 (7th Cir.1984). Thus, we have held:
Particularly where the appeal is from a grant of preliminary injunction, which represents the exercise of a very far-reaching power, never to be indulged in except in a case clearly demanding it, the standard of appellate review must not be reduced to the largely meaningless ritual of the typical abuse of discretion standard.
Direx Israel, 952 F.2d at 814 (inner quotations omitted).
Accordingly, the abuse of discretion standard in the present case “is not a rule of perfunctory appellate review[,] but one of careful scrutiny.” Id. at 815. Applying our four-part analysis and the requisite careful scrutiny, it is pellucidly clear that the district court abused its discretion in granting the preliminary injunction.
Ill
A

Irreparable Harm

In analyzing the irreparable harm to Faulkner resulting from the denial of preliminary relief, the district court determined that it would be “an improper solution ... to consider only the extent to which her admission to the day program will diminish the harm suffered by her as a result of the denial of her constitutional right.” (J.A. 85). In other words, the district court found it improper to begin its analysis by considering only the degree to which the preliminary relief would alleviate the alleged harms in determining whether the denial of that injunction would irreparably harm Faulkner. Logic demands otherwise.
Our jurisprudence requires a party requesting interim relief to establish that she will be irreparably harmed if the court denies the relief. Direx Israel, 952 F.2d at 812-13. It strains the bounds of reason to conclude that the refusal to impose interim relief, which admittedly fails to remedy a perceived constitutional violation and is considered “meager and ... inadequate,” will inflict irreparable harm. (J.A. 85, 87). Instead, any inquiry into the irreparable harm resulting *236from the denial of interim relief must necessarily begin with an analysis of the degree to which that particular relief remedies the alleged injuries. If the relief requested does little, if anything, to alleviate the alleged injuries, it is difficult to comprehend how the refusal to grant that relief could cause irreparable harm.1 Following the mistaken reasoning of the district court and the majority, if a party seeking to compel a state to provide her medication for cancer requested interim relief requiring the state to provide her with band-aids during the pendency of the litigation, the denial of that preliminary relief would ostensibly cause irreparable harm.
In the proceedings below and before this court, Faulkner asserted that, without the preliminary injunction requiring The Citadel to admit her to day classes, she would be irreparably harmed. Faulkner identified three primary sources of irreparable harm: (1) the denial of her constitutional rights; (2) the inability to begin the “bonding” process with her potential fellow cadets and professors; and (3) the denial of access to the network of Citadel alumni. As discussed in Part C, infra, Faulkner has failed, at this preliminary point in the proceedings, to establish any deprivation of her constitutional rights. Consequently, because the preliminary relief imposed by the majority fails to alleviate the second and third alleged injuries, Faulkner falls woefully short in her efforts to demonstrate irreparable harm.
Our decision in VMI compels the conclusion that the mandatory preliminary relief in the present case does nothing to alleviate the second and third injuries alleged by Faulkner. In VMI, a ease strikingly similar to the instant' matter, we expressly “accepted the district court’s factual finding!]” that:
[T]he academic program at VMI is not unique.... [T]he most important aspect of the VMI experience occurs in the barracks ... [which] are designed to reduce all cadets to the lowest common denominator, from which the new cadet training system, class system, honor code, military system and academic system year-by-year builds the values, attitudes and behaviors expected from VMI graduates_ Producing a VMI graduate without the barracks experience would be equivalent to dressing someone up in a uniform of a Marine without first sending them to boot camp.
VMI, 976 F.2d at 892 (incorporating United States v. Commonwealth of Virginia, 766 F.Supp. 1407, 1423, 1424 (W.D.Va.1991)).
The Citadel provides a remarkably similar, if not identical, program. Thus, even though its classroom education provides an important part of The Citadel experience, by itself, it contributes little to the overall objectives of The Citadel program. Instead, The Citadel accomplishes its holistic and egalitarian goals primarily through other aspects of its program, such as the barracks life and the rigorous physical training. Because the preliminary remedy in the present case fails to provide these quintessentials — the meat and potatoes of The Citadel’s program — to Faulkner, I believe her attendance at The Citadel’s day classes will neither further Faulkner’s ultimate desire to receive the full Citadel experience, nor afford her a substantial opportunity to “bond” with other cadets. Faulkner does not seek to “bond” with other cadets as a day student, but rather as a full-fledged member of the Corps of Cadets. The preliminary relief mandated by the majority does nothing to further this goal.2 More*237over, graduating from The Citadel after merely attending day classes will, undoubtedly, separate Faulkner from other Citadel alumni who endured the other rigorous aspects of that institution’s holistic and egalitarian program. Because the preliminary injunction does little, if anything, to ameliorate the injuries which would allegedly result from Faulkner’s exclusion from The Citadel’s day classes, missing the classroom experience pending the outcome of this litigation certainly imposes no irreparable harm on Faulkner.
B

Harm to The Citadel

Faulkner’s inability to establish irreparable harm “is by itself a sufficient ground upon which to deny a preliminary injunction,” Gelco Corp., 811 F.2d at 418. Nevertheless, an analysis of the harm to The Citadel resulting from the mandatory preliminary injunction provides an alternative basis for denying the interim relief sought. Specifically, because the relative harms to each party do not weigh decidedly in Faulkner’s favor, Faulkner bears the heavy burden of demonstrating “a strong probability of success on the merits.” Frisch's Restaurant, Inc., 759 F.2d at 1270. As discussed in Part C, infra, Faulkner failed to make such a showing at this preliminary stage.
The majority believes that an order allowing Faulkner to attend day classes imposes little if any harm on The Citadel. The majority reasons: “While the presence of a female in the day classes may be disruptive in the first days, an order permitting Faulkner’s attendance is not tantamount at this time to integrating or altering the military program at The Citadel.” Op. at 233. The contrary is true.
Faulkner’s motion for class certification currently looms before the district court. The putative class, as currently defined, includes “all people who have been denied admission to The Citadel because they’re female.” (J.A. 68). The district court already announced an inclination to grant certification. (J.A. 64). If the district court grants certification, then all putative class members will be entitled to the same relief afforded the class representative. Requiring The Citadel to admit a large number of females to its day classes will undeniably disrupt The Citadel’s program.
Moreover, I believe the mandatory preliminary injunction inflicts a more subtle, but no less substantial, injury on The Citadel. Specifically, the preliminary injunction harms The Citadel because it disrupts — in fact destroys — the status quo without first affording that institution an opportunity to defend on the merits. 11 Charles A. .Wright & Arthur R. Miller, Federal Practice and Procedure § 2948 (1973) (“Arguably, the fact that [the] defendant would be ordered to act in a particular way, rather than be enjoined from engaging in certain action may make a mandatory injunction more burdensome in some cases.”).
Courts routinely recognize that “the basic function of a preliminary injunction is to preserve the status quo pending a determination of the action on the merits.” Chalk v. U.S. Dist. Court Cent. Dist. of Calif., 840 F.2d 701, 704 (9th Cir.1988). See also, Cordis Corp. v. Medtronic, Inc., 835 F.2d 859, 863 (Fed.Cir.1987); Blackwelder Furn. Co., 550 F.2d at 195. The “status quo” does not “consist of a photographic replication of the circumstances existing at the moment suit was filed,” but rather “the last peaceable uncontested status that existed before the *238dispute arose.” Massachusetts Mut. v. Associated Dry Goods, 786 F.Supp. 1403, 1427 (N.D.Ind.1992) (citing Washington Capitols Basketball Club, Inc. v. Barry, 419 F.2d 472, 476 (9th Cir.1969); Rees v. Panhandle Eastern Pipeline Co., 377 N.E.2d 640, 646 (Ind.App.1978); Mounce v. Bostic, 531 S.W.2d 887 (Tex.Civ.App.1976)). Thus, “[mandatory preliminary relief, which goes well beyond simply maintaining the status quo pendente lite, is particularly disfavored, and should not be issued unless the facts and law clearly favor the moving party.” Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir.1979) (quoting Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir.1976)). See also, Martin v. Int'l. Olympic Committee, 740 F.2d 670, 675 (9th Cir.1984); Dillard v. Crenshaw County, 640 F.Supp. 1347, 1362 (M.D.Ala.1986).
Remarkably, the majority wholly ignores these concepts, inflicting a remedy which decimates a status quo that has persevered with notable distinction and honor for 150 years. The majority does so at this preliminary stage of the litigation without first affording The Citadel an opportunity to defend its all-male admissions policy on the merits.3 As Justice Scalia admonished:
Whether it is constitutional for a State to have a men-only military school is an issue that should receive the attention of this Court before, rather than after, a national institution as venerable as the Virginia Military Institute is compelled to transform itself.
Virginia Military Institute v. United States, — U.S. -, 113 S.Ct. 2431, 124 L.Ed.2d 651 (1993) (Scalia, J., dissenting) (emphasis added). Is The Citadel entitled to the same consideration as VMI? Obviously, The Citadel must be afforded this same opportunity to defend its all-male admissions policy on the merits before this court ravages such a long-standing tradition. The failure to provide this opportunity undeniably wreaks incalculable harm on The Citadel.4
C

Probability of Success on the Merits

At best then, the balance of harms does not “tip decidedly” in Faulkner’s favor. Consequently, to obtain the preliminary relief sought, Faulkner must establish “a strong probability of success on the merits.” Frisch's Restaurant, Inc., 759 F.2d at 1270. At this point in the proceedings, I believe Faulkner failed to make such a showing. However, even assuming arguendo that Faulkner established a strong probability of success, I think our jurisprudence, as well as compelling concerns of comity and federalism, nonetheless prohibits this court from imposing the preliminary relief ordered by the majority.
1
Under the Equal Protection Clause of the Fourteenth Amendment, classifications based on gender may survive judicial scrutiny if they serve “important governmental objectives” and “the discriminatory means employed [are] substantially related to the achievement of those objectives.” Mississippi University for Women v. Hogan, 458 U.S. 718, 724, 102 S.Ct. 3331, 3336, 73 L.Ed.2d 1090 (1982) (quoting Wengler v. Druggists Mutual Ins. Co., 446 U.S. 142, 150, 100 S.Ct. 1540, 1545, 64 L.Ed.2d 107 (1980)). Even the majority in this case recognizes that “[T]he Fourteenth Amendment ‘does not deny to States the power to treat different classes of persons in different ways.’ ” Op. at 230-31 *239(quoting Reed v. Reed, 404 U.S. 71, 75, 92 S.Ct. 251, 253-54, 30 L.Ed.2d 225 (1971)). However, the governmental objective may, under no circumstances, reflect “archaic and stereotypic notions” of men and women. Id.
In Hogan, 458 U.S. at 718, 102 S.Ct. at 3331, the Supreme Court applied these principles to a case similar to the one before us. There, the Supreme Court addressed a challenge to Mississippi’s Nursing School admissions policy which excluded men. In evaluating a male applicant’s equal protection challenge to this admission policy, the majority of the Court specifically rejected Justice Powell’s dissenting view, which suggested that a policy favoring diversity of educational opportunities allows a state to provide single-sex education to only one gender. The majority reasoned:
The issue is not whether the benefitted class profits from the classification, but whether the state’s decision to confer a benefit only upon one class by means of a discriminatory classification is substantially related to achieving a legitimate and substantial goal.
Id. at 731 n. 17, 102 S.Ct. at 3340 n. 17. However, the Court did not specifically find that providing single-gender education created a per se violation of the Equal Protection Clause of the Fourteenth Amendment. Instead, because “the record [was] flatly inconsistent with the claim that excluding men from the School of Nursing [was] necessary to reach any of MUW’s educational goals,” the Court found that MUW could not justify its single-gender admissions policy. Id. at 731, 102 S.Ct. at 3339-40.
In VMI, we also applied an equal protection analysis to facts resembling those in the present case. There, we found that the exclusion of women did not stem from archaic or stereotypical perceptions, but rather was necessary to accomplish VMI’s educational goals. Specifically, we stated:
It is not the maleness, as distinguished from femaleness, that provides justification for the program. It is the homogeneity of gender in the process, regardless of which sex is considered, that has been shown to be related to the essence of the education and training at VMI.
VMI, 976 F.2d at 897. In other words, VMI’s educational experience required equal treatment for all cadets in all aspects, as well as complete deprivation of privacy. Because of the physiological differences between men and women, VMI’s program necessarily could, therefore, only admit one gender.
Nevertheless, we found VMI’s alhmale admissions policy violated the Equal Protection Clause. Although Virginia offered diversity in educational opportunities as a justification for VMI’s all-male admissions policy, we held that diversity alone does not justify a state’s decision to provide particular opportunities to only one gender. VMI, 976 F.2d at 899. Instead, a state must also reasonably explain its failure to provide opportunities to both genders. Because “the Commonwealth of Virginia [did] not reveal[] a policy that explains why it offers the unique benefit of VMI’s type of education and training to men and not to women,” we held that Virginia’s policy favoring diversity did not justify that state’s failure to provide a VMI-type education to women. Id. at 898.
Under this precedent, it is far from certain that The Citadel’s all-male admissions policy violates the Equal Protection Clause. As in VMI, the record in this case unequivocally demonstrates that the exclusion of women is “necessary to reach [The Citadel’s] educational goals.” Hogan, 458 U.S. at 731, 102 S.Ct. at 3340. Specifically, the egalitarian, holistic environment at The Citadel requires that institution to remain single-gender.
Moreover, under our holding in VMI, a state policy favoring diversity in educational opportunities may justify single-sex, state-funded institutions; however if the opportunity is not provided to both sexes, the state must reasonably explain the discriminatory treatment.5 In the present case, South Carolina proffered just such an explanation. Specifically, South Carolina announce^ a poli*240cy to promote diversity in educational opportunities by providing single-sex, state-funded institutions ivhere there is sufficient demand. Pursuant to this policy, South Carolina claims its failure to provide an all-female, Citadel-type education stems from an inadequate demand for such an institution.
In furtherance of this policy, South Carolina’s General Assembly formed a ten-member committee to examine the need (and presumably the demand) for single-gender educational opportunities for women in the State. The committee’s report, due in January 1994, will contain recommendations for consideration by the General Assembly. This study and report, like any other discovery, may well affect a finding on the merits which is necessary to Faulkner’s success or lack of success. Specifically, the study might “offer [an] explanation for [South Carolina’s] failure to offer women the same opportunity to participate in a single-gender institution and achieve similar goals as that afforded men at The Citadel” by revealing a lack of sufficient interest by women for such an institution. Op. at 233.6
In light of these facts, the record, in its infant state, does not clearly establish a constitutional violation. Because Faulkner’s probability of success on the merits is uncertain and the balance of harms does not tip decidedly in her favor, our precedent requires us to deny Faulkner’s request for preliminary relief.
2
My most pronounced disagreement with the majority stems from its decision blatantly to ignore concerns of comity and federalism and desecrate the State of South Carolina’s right to select and implement its own remedy. For this reason, even if Faulkner had established a strong likelihood of success on the merits, the mandatory preliminary relief ordered by the majority would still be inappropriate.
Federal jurisprudence not only dictates, but demands that, upon finding a constitutional violation, federal courts must first afford the responsible state authorities an opportunity to devise and implement their own corrective action before imposing a judicially-created remedy. Only when the violation can be remedied through one particular method may a federal court, at the inception of the litigation, require the state to implement such corrective action. Concerns of comity and federalism require nothing less.
For example, in Brown v. Board of Education (Brown I), 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), the Supreme Court ruled that segregation of students in public schools violated the Equal Protection Clause of the Fourteenth Amendment. However, in determining how to remedy this violation, the Court opined:
School authorities have the primary responsibility for elucidating, assessing and solving these problems; courts will have to consider whether the action of school authorities constitutes good faith implementation of the governing constitutional principles.
Brown v. Board of Education (Brown II), 349 U.S. 294, 299, 75 S.Ct. 753, 755-56, 99 L.Ed. 1083 (1955). Thus, the Court refused to impose its own remedy for the equal protection violation, instead mandating that the lower courts “require ... the defendants [to] make a prompt and reasonable start toward full compliance ...,” and ensure that the school officials proceed with “all deliberate speed” in devising a plan to admit those who had been discriminatorily' denied entrance into the public schools. Id. at 300, 301, 75 S.Ct. at 756-57.
The Court further defined the role of federal courts in remedying constitutional violations in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971). There, the Court opined:
Remedial judicial authority does not put judges automatically in the shoes of school authorities whose powers are plenary. Ju*241dicial authority enters only when local authority defaults.
Id. at 16, 91 S.Ct. at 1276 (emphasis added). Thus, under Brown II and Sivann, once a constitutional violation is established, courts must first afford the responsible state authorities an opportunity to devise and implement an appropriate remedy. Federal courts may impose their own remedy only if the responsible state authorities fail to take corrective action within a reasonable time.
Several lower courts have applied these principles in the context of preliminary injunctions. For example, in Chisom v. Roemer, 853 F.2d 1186 (5th Cir.1988), the Fifth Circuit denied black voters’ request to preliminarily enjoin Louisiana’s election scheme for its supreme court justices even though the court assumed the blacks would establish a prima facie claim for vote dilution. Specifically, the Fifth Circuit held “this case must run its full course, and, thereafter, assuming violations are found, the Louisiana Legislature must be afforded an opportunity to repair the defects the court discloses.” Id. at 1192.
In reaching this conclusion, the Chisom court began with the “staunch admonition that a federal court should jealously guard and sparingly use its awesome powers to ignore or brush aside long-standing state ... practices.” Id. at 1189. The court added:
It is now established beyond challenge that upon finding a particular standard, practice, or procedure to be contrary to ... a federal ... constitutional requirement, the federal court must grant the appropriate state ... authorities an opportunity to correct the deficiencies.
Id. at 1192 (emphasis added). Because a preliminary injunction would have deprived Louisiana of its right to devise and implement its own remedy, the Chisom court denied the black voters’ request for such relief.
In VMI, we also recognized these principles, allowing Virginia, after the establishment of an equal protection violation, the opportunity to devise and implement its own remedy. Specifically, we stated “we do not mean to suggest the specific remedial course that the Commonwealth should or must follow hereafter ...,” and outlined three possible remedies: (1) going private; (2) admitting women; or (3) creating a separate institution for women. VMI, 976 F.2d at 900. We added “[wjhile it is not ours to determine, there might be other more creative options or combinations.” Id. In the present case, the majority, after reiterating with favor the principles adopted in VMI, merely “blinks at” our VMI precedent in passing, choosing to distinguish VMI on the premise that the instant matter contains “time pressure” and “an absence of opportunity for Faulkner.” Op. at 233. These distinctions simply do not compel, let alone permit, a federal court to usurp the state’s sovereign right to devise and implement its own remedy before or after a constitutional violation is established.
In Brown II, the same “time pressure” and “absence of opportunity” undeniably existed for the black students who had been excluded from white public schools for at least a hundred years. Yet the Supreme Court refused to impose a particular remedy on those states which had unlawfully discriminated even though it operated under the rubric of strict scrutiny. Instead, the Court “required the defendants [to] make a prompt and reasonable start toward full compliance ...,” ordering the school officials to proceed with “all deliberate speed” in devising a plan to admit those who had been discriminatorily denied entrance into the public schools. Brown II, 349 U.S. at 300, 301, 75 S.Ct. at 756, 756-57. Moreover, in Swann, the Court cautioned that “[¿Judicial authority enters only when local authority defaults.” Swann, 402 U.S. at 16, 91 S.Ct. at 1276 (emphasis added).7
In my considered opinion, these principles preclude a federal court from imposing its own remedy, even on a preliminary basis, *242before the responsible state authorities have had an opportunity to devise and implement their own remedy. In the present case, South Carolina’s General Assembly has initiated efforts to assess any purported constitutional flaws in its higher educational system by commissioning a ten-member committee to examine and report on the need for single-gender educational opportunities for women within the State. Because Faulkner’s requested mandatory preliminary relief interrupts this remedial process and strips South Carolina of its right to devise and implement its own remedy, I would deny her request.8
D

Public Interest

Remarkably, the majority fails to even address this prong of our preliminary injunction analysis. Blackwelder Furn. Co., 550 F.2d at 194-97. For many of the reasons previously discussed, I believe the public interest would best be served by denying Faulkner’s request for mandatory preliminary relief. As we have frequently noted, the public interest is best served by “preserving the status quo ante litem until the merits of a serious controversy can be fully considered by a trial court.” Maryland Undercoating Co. v. Paine, 603 F.2d 477, 481 (4th Cir.1979). This principle applies with considerable force in the present case, because, at this stage, we have no showing of irreparable harm or a clear constitutional violation. Moreover, the public interest would be better served by refusing to “brush aside long-standing state ... practices” and impose a particular remedy without first affording South Carolina an opportunity to correct any deficiencies, if any exist, on its own. Chisom, 853 F.2d at 1189.9
IV
For 150 years, The Citadel has duteously provided its Corps of Cadets with a unique educational experience, designed not only to provide a quality education, but also to develop character, honor and discipline. As we recognized in VMI, that experience hinges on the single-gender characteristic of The Citadel. Certainly, before The Citadel should be compelled to trash its tradition and exceptional educational experience, duty compels this court to afford The Citadel the right to present its argument in a full trial on the merits. Moreover, even if we were to conclude that The Citadel’s long-standing tradition violates the Equal Protection Clause of the Fourteenth Amendment, our comity and *243federalism jurisprudence demand that we first provide the State of South Carolina the opportunity to create and implement its own remedy. Because the majority’s decision blatantly ignores these requirements, I cannot join in its decision.
It follows that I would reverse.

. The majority applies the clearly erroneous standard to affirm the district court’s finding that Faulkner would be irreparably harmed if the preliminary relief were denied. Op. at 233. However, because the district court's findings stemmed from an erroneous legal conclusion that it should not begin by considering the degree to which the preliminary relief ameliorates the alleged injuries, the de novo, rather than the clearly erroneous, standard of review should apply. See, e.g., Rum Creek Coal Sales, Inc. v. Caperton, 926 F.2d 353, 358 (4th Cir.1991) ("[A]n appellate court will overturn a district court’s decision if made under an improper legal standard.”). See also, Romberg v. Nichols, 953 F.2d 1152, 1156 (9th Cir.1992) ("We must reverse if the district court applied the wrong legal standard to reach [the factual findings].’’); United States v. Rodriguez-Morales, 929 F.2d 780, 783 (1st Cir.1991) (”[T]he court of appeals reviews the district court’s findings of fact ... under the clearly erroneous standard. Of course if the lower court applies the wrong legal standard, no deference attaches.”).


. Ironically, a majority of this panel reached the same conclusion when we granted The Citadel's *237motion for stay of the preliminary injunction pending appeal. Specifically, in that order we convincingly observed:
[TJhat Faulkner’s desire to become a member of the corps of cadets at The Citadel and obtain military education and training is not fulfilled by the preliminary injunction entered in this case, mandating that she be admitted to day classes only. To require South Carolina and The Citadel to admit her only to classes and thereby make only the classroom experience co-educational may not be materially different from requiring South Carolina to admit her to the University of South Carolina, also a state funded co-educational school of presumably comparable quality.... If ... a military education and training of the kind offered, at The Citadel is the object, the preliminary injunction does not meet it.
Faulkner v. Jones, No. 93-2030 Order at 3-4 (4th Cir. filed Aug. 24, 1993) (emphasis added).


. Nowhere in its opinion docs the majority suggest that “the facts and law clearly favor Faulkner.’’ Anderson, 612 F.2d at 1114. Instead, the majority states only that "current state policy denies Faulkner any relief to which she probably would be entitled in the long run.” Op. at 233. Our precedent clearly demands a stronger showing. Direx Israel, 952 F.2d at 808.


. As a final point, it has been suggested that Faulkner’s tactics in gaining admission to The Citadel, i.e., surreptitiously eliminating any reference to her gender on document(s) accompanying her application, violated The Citadel's strict code of honor. The preliminary injunction, requiring The Citadel to admit Faulkner to its day classes, therefore inflicts an additional harm on The Citadel in that it deprives that institution of its right to treat Faulkner as it would any other student, e.g., to determine whether Faulkner violated the code of honor by misrepresenting her status on the documents) accompanying her application and, if so, to administer the appropriate discipline: expulsion.


. The concurring opinion apparently would prefer that we reject outright our own precedent and hold that a state could never justify state-funded, single-gender education. Clearly, neither the Supreme Court nor this court has exhibited any proclivity towards adopting such an absolutist approach.


. The district court, in determining that Faulkner established a strong likelihood of success on the merits, failed to address these distinctions between the present case and VMI. Instead, the district court summarily concluded “[Faulkner’s] likelihood of success in her case of obtaining equal protection of the law as defined in the VMI case is great.” (J.A. 86).


. The majority’s reliance on an “absence of opportunity” as a justification for depriving the State of South Carolina the rights which we afforded the Commonwealth of Virginia in VMI astounds me. As this panel cogently observed in its prior order, South Carolina’s other state-funded institutions can provide Faulkner with the same educational opportunities as do day classes at The Citadel. See, supra, n. 2.


. Faulkner claims that, upon establishing a constitutional violation, our precedent requires us to grant preliminary relief. In support, Faulkner relies primarily on Henry v. Greenville Airport Commission, 284 F.2d 631, 633 (4th Cir.1960), where we held "[t]hc district court has no discretion to deny relief by preliminary injunction to a person who clearly establishes by undisputed evidence that he is being denied a constitutional right.” Assuming arguendo that Faulkner established a clear constitutional violation, a matter yet to be litigated and decided, I believe our holding in Henry does not mandate preliminary relief in the present case.
In Henry, we dealt with the exclusion of blacks from various waiting rooms within the Greenville Airport. Thus, in that case the remedy was clear: Greenville would have to abolish its discrimination and allow blacks equal access to the waiting rooms. Such a remedy could be implemented instantaneously. In contrast, the remedy in the present matter is not so clear, nor can it be implemented so quickly. Instead, our decision in VMI allows The Citadel to pursue several possible remedies once an equal protection violation is established. The Supreme Court recognizes this distinction when determining whether a state should be afforded an opportunity to devise and implement its own remedy for constitutional violations. Watson v. City of Memphis, 373 U.S. 526, 532, 83 S.Ct. 1314, 1318, 10 L.Ed.2d 529 (1963) ("Desegregation of parks and other recreational facilities does not present the same kinds of cognizable difficulties inhering in elimination of [discrimination] in schools.”). Thus, when there are "a number of variables and several contingencies” involved in remedying a constitutional violation, a federal court must refrain from usurping the state’s right to devise and implement its own remedy. Chisom, 853 F.2d at 1192.


. Even The Citadel acknowledges that, if its primary goal were to produce officers for the military, public interest would demand the integration of that institution. The Citadel: A Case for Single Gender Education (A. Mahan and T. Mahan) 1993 (J.A. 419). However, because "The Citadel’s mission is clearly distinct from those of the four federal military academies ...,” and utilizes the military environment only to effectuate its egalitarian and holistic goals, public interest demands that we preserve The Citadel's program until after a full trial on the merits. Id.